Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 Genco Shipping & Trading Limited Takes Delivery of First Capesize Vessel NEW YORK, August 20, 2007 – Genco Shipping & Trading Limited (NYSE: GNK) today announced that it has taken delivery of the Genco Augustus, a January 2007-built 180,000 dwt Capesize vessel. The Genco Augustus is the first vessel to be delivered to the Company under the Company’s previously announced agreement on July 18, 2007 to acquire nine Capsize vessels from companies within the Metrostar Management Corporation group. The Genco Augustus is currently on charter with Cargill International S.A. at a rate of $45,263 per day, less a 5% third party brokerage commission. The charter is due to expire between December 2009 and April 2010. The following table reflects the employment of Genco’s current fleet after giving effect to the delivery of the Genco Augustus: Vessel Charterer Charter Expiration (1) Time Charter Rate (2) Capesize Vessel Genco Augustus Cargill International S.A. December 2009 $45,263(3) Panamax Vessels Genco Beauty Cargill International S.A. May 2009 31,500 Genco Knight SK Shipping Ltd. May 2009 37,700(4) Genco Leader A/S Klaveness December 2008 25,650(5) Genco Trader Baumarine AS October 2007 25,750(5) Genco Vigour STX Panocean (UK) Co. Ltd. March 2009 29,000(6) Genco Acheron STX Panocean (UK) Co. Ltd. February 2008 30,000(7) Genco Surprise Cosco Bulk Carrier Co., Ltd. November 2007 25,000 Handymax Vessels Genco Success KLC January 2008 24,000 Genco Commander A/S Klaveness October 2007 19,750 Genco Carrier Pacific Basin Chartering Ltd. February 2008 24,000 Genco Prosperity A/C Pacific Basin Chartering Ltd. April 2008 26,000 Genco Wisdom HMMC November 2007 24,000 Genco Marine NYK Bulkship Europe S.A. February 2008 24,000(8) Genco Muse Qatar Navigation QSC September 2007 26,500(9) Handysize Vessels Genco Explorer Lauritzen Bulkers A/S September 2007 August 2009 13,500 19,500 Genco Pioneer Lauritzen Bulkers A/S September 2007 August 2009 13,500 19,500 Genco Progress Lauritzen Bulkers A/S September 2007 August 2009 13,500 19,500 Genco Reliance Lauritzen Bulkers A/S September 2007 August 2009 13,500 19,500 Genco Sugar Lauritzen Bulkers A/S September 2007 August 2009 13,500 19,500 (1) The charter expiration dates presented represent the earliest dates that our charters may be terminated in the ordinary course.Under the terms of each contract, the charterer is entitled to extend time charters from two to four months in order to complete the vessel's final voyage plus any time the vessel has been off-hire. (2) Time charter rates presented are the gross daily charterhire rates before the payments of brokerage commissions ranging from 1.25% to 6.25% to third parties, except as indicated for the Genco Trader and the Genco Leader in note 4 below. In a time charter, the charterer is responsible for voyage expenses such as bunkers, port expenses, agents’ fees and canal dues. (3) The time charter rate is below current market rates and therefore will result in a liability that will amortize as an increase to revenue. See Note 2, Summary of Significant Accounting Policies under the caption "Vessel acquisitions" in the footnotes to our financial statements in our Form 10-Q for the quarterly period ended June 30, 2007 for disclosure of our policy. (4) A new time charter for 23 to 25 months at a rate of $37,700 per day less a 6.25% third party commission commenced following the expiration of the vessel’s previous time charter on June 30, 2007. (5) For the Genco Leader and the Genco Trader, the time charter rate presented is the net daily charterhire rate. There are no payments of brokerage commissions associated with these time charters. (6) We have entered into a time charter for 23 to 25 monthsat a rate of $33,000 per day for the first 11 months, $25,000 per day for the following 11 months and $29,000 per day thereafter, less a 5% third-party brokerage commission. For purposes of revenue recognition, the time charter contract is reflected on a straight-line basis at approximately $29,000 per day for 23 to 25 months in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The time charter, commenced following the expiration of the vessel’s previous time charter on May 5, 2007. (7) The vessel was delivered to the charterer for the commencement of the time charter on March 20, 2007. (8) The vessel was delivered to the charterer for the commencement of the time charter on March 29, 2007. (9) Since this vessel was acquired with an existing time charter at an above-market rate, we allocated the purchase price between the vessel and an intangible asset for the value assigned to the above-market charterhire. This intangible asset is amortized as a reduction to voyage revenues over the remaining term of the charter, resulting in a daily rate of approximately $22,000 recognized as revenues.For cash flow purposes, we will continue to receive $26,500 per day until the charter expires. About Genco Shipping & Trading Limited Genco Shipping & Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Genco Shipping &
